MEMORANDUM **
Roberto Chavez-Valencia appeals from the district court’s judgment and challenges his guilty-plea conviction and 57-month sentence imposed for attempted reentry after deportation, in violation of 8 U.S.C. § 1326, and aggravated identity theft, in violation of U.S.C. § 1028A(a)(l). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Chavez-Valencia’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. We have provided Chavez-Valencia the opportunity to file a pro se supplemental brief. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal. Accordingly, the conviction and sentence are affirmed.
In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062 (9th Cir. *7662000), we remand the case to the district court with instructions that it delete from the judgment the reference to section 1326(b)(2). See United States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir.2000) (remanding sua sponte to delete the reference to section 1326(b)). The district court is further directed to modify the judgment to reflect a one-year term of supervised release as to Count 2. See 18 U.S.C. § 3583(b)(3).
Counsel’s motion to withdraw is GRANTED.
AFFIRMED; REMANDED to correct the judgment.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.